
	

113 HR 2914 IH: Promoting Integrity in Medicare Act of 2013
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2914
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2013
			Ms. Speier (for
			 herself, Ms. Titus, and
			 Mr. McDermott) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To prevent abusive billing of ancillary services to the
		  Medicare program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Promoting Integrity in Medicare Act of
			 2013.
		2.Findings;
			 purposes
			(a)FindingsCongress finds the following:
				(1)Recent studies by the Government
			 Accountability Office (GAO) examining self-referral practices in advanced
			 diagnostic imaging and anatomic pathology determined that financial incentives
			 were the most likely cause of increases in self-referrals.
				(2)For advanced
			 diagnostic imaging, GAO stated that “providers who self-referred made 400,000
			 more referrals for advanced imaging services than they would have if they were
			 not self-referring”, at a cost of “more than $100 million” in 2010.
				(3)For anatomic
			 pathology, GAO found that “self-referring providers likely referred over
			 918,000 more anatomic pathology services” than they would have if they were not
			 self-referring, costing Medicare approximately $69 million more in 2010 than if
			 self-referral was not permitted.
				(4)Noting the rapid
			 growth of services covered by the in-office ancillary services (IOAS) exception
			 and evidence that these services are sometimes furnished inappropriately by
			 referring physicians, the Medicare Payment Advisory Commission (MedPAC) stated
			 that physician self-referral of ancillary services creates incentives to
			 increase volume under Medicare’s current fee-for-service payment systems and
			 the rapid volume growth contributes to Medicare’s rising financial burden on
			 taxpayers and beneficiaries.
				(5)According to the
			 Centers for Medicare & Medicaid Services, a key rationale for the IOAS
			 exception was to permit physicians to provide ancillary services in their
			 offices to better inform diagnosis and treatment decisions at the time of the
			 patient’s initial office visit.
				(6)It is necessary,
			 therefore, to distinguish between services and procedures that were intended to
			 be covered by the IOAS exception, such as routine clinical laboratory services
			 or simple x-rays that are provided during the patient’s initial office visit,
			 and other health care services which were clearly not envisioned to be covered
			 by that exception because they cannot be performed during the patient's initial
			 office visit.
				(7)According to a
			 2010 Health Affairs study, less than 10 percent of CT, MRI, and Nuclear
			 Medicine scans take place on the same day as the initial patient office
			 visit.
				(8)According to a
			 2012 Health Affairs study, urologists’ self-referrals for anatomic pathology
			 services of biopsy specimens is linked to increased use and volume billed along
			 with a lower detection of prostate cancer.
				(9)According to an
			 October 2011 Laboratory Economics report, there has been an increase in the
			 number of anatomic pathology specimen units billed to the Medicare part B
			 program from 2006 through 2010, specifically for CPT Code 88305, and the rate
			 of increase billed by physician offices for this service is accelerating at a
			 far greater pace than the rest of the provider segments.
				(10)According to a
			 2013 American Academy of Dermatology Pathology Billing paper, arrangements
			 involving the split of the technical and professional components of anatomic
			 pathology services among different providers may endanger patient safety and
			 undermine quality of care.
				(11)In November 2012,
			 Bloomberg News released an investigative report that scrutinized ordeals faced
			 by California prostate cancer patients treated by a urology clinic that owns
			 radiation therapy equipment. The report found that physician self-referral
			 resulted in a detrimental impact on patient care and drove up health care costs
			 in the Medicare program. The Wall Street Journal, the Washington Post, and the
			 Baltimore Sun have also published investigations showing that urology groups
			 owning radiation therapy machines have utilization rates that rise quickly and
			 are well above national norms for radiation therapy treatment of prostate
			 cancer.
				(12)According to a
			 2010 MedPAC report, only 3 percent of outpatient physical therapy services were
			 provided on the same day as an office visit, only 9 percent within 7 days of an
			 office visit, and only 14 percent within 14 days of an office visit. These
			 services are not integral to the physician’s initial diagnosis and do not
			 improve patient convenience because patients must return for physical therapy
			 treatments.
				(13)Those services
			 intended to be covered under the IOAS exception are not affected by this
			 legislation.
				(14)The exception to the ownership or
			 investment prohibition for rural providers in the Stark rule is
			 not affected by this legislation.
				(b)PurposesThe purposes of this Act are the following:
				(1)Maintain the
			 in-office ancillary services exception and preserve its original intent by
			 removing certain complex services from the exception—specifically, advanced
			 imaging, anatomic pathology, radiation therapy, and physical therapy.
				(2)Protect patients
			 from misaligned provider financial incentives.
				(3)Protect Medicare
			 resources by saving billions of dollars.
				(4)Accomplish the purposes described in
			 paragraphs (1), (2), and (3) in a manner that does not alter the existing
			 exception to the ownership or investment prohibition for rural
			 providers.
				3.Limitation on
			 application of physicians’ services and in-office ancillary services
			 exceptions
			(a)In
			 generalSection 1877(b) of
			 the Social Security Act (42 U.S.C. 1395nn(b)) is amended—
				(1)in paragraph (1),
			 by inserting , other than specified non-ancillary services,
			 after section 1861(q)); and
				(2)in paragraph (2),
			 by inserting , specified non-ancillary services, after
			 (excluding infusion pumps).
				(b)Increase of
			 civil money penaltiesSection
			 1877(g) of the Social Security Act (42 U.S.C. 1395nn(g)) is amended—
				(1)in paragraph (3), by inserting ,
			 unless such bill or claim included a bill or claim for a specified
			 non-ancillary service, in which case the civil money penalty shall be not more
			 than $25,000 for each such service before the period at the end of the
			 first sentence; and
				(2)in paragraph (4), by inserting (or
			 $150,000 if such referrals are for specified non-ancillary services)
			 after $100,000.
				(c)Enhanced
			 screening of claimsSection
			 1877(g) of the Social Security Act (42 U.S.C. 1395nn(g)) is further amended by
			 adding at the end the following new paragraph:
				
					(7)Compliance
				review for specified non-ancillary services
						(A)In
				generalNot later than 180
				days after the date of the enactment of this paragraph, the Secretary, in
				consultation with the Inspector General of the Department of Health and Human
				Services, shall review compliance with subsection (a)(1) with respect to
				referrals for specified non-ancillary services in accordance with procedures
				established by the Secretary.
						(B)Factors in
				compliance reviewSuch
				procedures—
							(i)shall, for purposes of targeting types of
				entities that the Secretary determines represent a high risk of noncompliance
				with subsection (a)(1) with respect to such billing for such specified
				non-ancillary services, apply different levels of review based on such type;
				and
							(ii)may include
				prepayment reviews, claims audits, focused medical review, computer algorithms
				designed to identify payment or billing
				anomalies.
							.
			(d)Definition of
			 specified non-Ancillary servicesSection 1877(h) of the Social Security Act
			 (42 U.S.C. 1395nn(h)) is amended by adding at the end the following new
			 paragraph:
				
					(8)Specified
				non-ancillary servicesThe
				term specified non-ancillary service means a service that the
				Secretary has determined is not usually provided and completed during an office
				visit to a physician’s office in which the service is determined to be
				necessary, and includes the following:
						(A)Anatomic pathology services, as defined by
				the Secretary and including the technical or professional component of the
				following:
							(i)Surgical
				pathology.
							(ii)Cytopathology.
							(iii)Hematology.
							(iv)Blood
				banking.
							(v)Pathology
				consultation and clinical laboratory interpretation services.
							(B)Radiation therapy services and supplies, as
				defined by the Secretary.
						(C)Advanced
				diagnostic imaging studies (as defined in section 1834(e)(1)(B)).
						(D)Physical therapy
				services (as described in paragraph
				(6)(B)).
						.
			(e)ConstructionNothing in this section (or the amendments
			 made by this section) shall be construed to affect the authority of the
			 Secretary of Health and Human Services to waive the requirements imposed under
			 the provisions of this section (or such amendments) under section 1899 of the
			 Social Security Act (42 U.S.C. 1395jjj).
			(f)Effective
			 dateThe amendments made by subsections (a) and (b) shall apply
			 to items and services furnished on or after the first day of the first month
			 beginning more than 12 months after the date of the enactment of this
			 Act.
			4.Clarification of
			 certain entities subject to Stark rule and anti-markup ruleSection 1877(h) of the Social Security Act
			 (42 U.S.C. 1395nn(h)) is further amended by adding at the end the following new
			 paragraph:
			
				(9)Clarification of
				certain entities subject to anti-markup ruleIn applying this section, the term
				entity shall include a physician’s practice when it bills under
				this title for the technical component or the professional component of a
				specified non-ancillary service, including when such service is billed in
				compliance with section
				1842(n)(1).
				.
		5.Clarification of
			 supervision of technical component of anatomic pathology servicesSection 1861(s)(17) of the Social Security
			 Act (42 U.S.C. 1395x(s)(17)) is amended—
			(1)by striking
			 and at the end of subparagraph (A);
			(2)by redesignating
			 subparagraph (B) as subparagraph (C); and
			(3)by inserting after
			 subparagraph (A) the following new subparagraph:
				
					(B)with regard to the provision of the
				technical component of anatomic pathology services, meets the applicable
				supervision requirements for laboratories certified in the subspecialty of
				histopathology, pursuant to section 353 of the Public Health Services Act;
				and
					.
			6.Exemption from
			 budget neutrality under physician fee scheduleSection 1848(c)(2)(B)(v) of the Social
			 Security Act (42 U.S.C. 1395w–4(c)(2)(B)(v)) is amended by adding at the end
			 the following new subclause:
			
				(VIII)Changes to
				limitations on certain physician referralsEffective for fee schedules established
				beginning with 2014, reduced expenditures attributable to the Promoting
				Integrity in Medicare Act of
				2013.
				.
		
